Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Solía decir con cierta ironía un abogado —ser humano muy querido para el Juez suscribiente— que una de las "cualidades” que, aparente y desafortunadamente, tenía que tener un juez era la de poseer mala memoria; palabras que, con tristeza, dicho abogado expresaba en aquellas oca-siones en que era “víctima” de una decisión judicial que resultaba contradictoria a otras anteriores emitidas por el mismo magistrado. Se refería dicho abogado, natural-mente, a la desafortunada situación en que un tribunal de *60justicia se olvida del precedente que estableció, o de lo que resolvió en un caso anterior, y procede a decidir en forma contraria, olvidándose de lo que ayer expresó y resolvió.
I
La mayoría de los integrantes del Tribunal, utilizando innecesariamente el mecanismo procesal decisorio de la “opinión”, insiste en decir que está impedida de resolver, en estos momentos, si la norma que estableció el pasado 22 de diciembre de 1995 debe tener, o no, carácter prospectivo. Ello, alegadamente, por razón de que dicha determinación conlleva necesariamente expresarse sobre unos “remedios accesorios” al caso ante nos —entiéndase, reclamaciones de daños— lo que, conforme la mayoría, constituiría emitir una “opinión consultiva”; determinación errónea que causa que el asunto tenga que ser dilucidado, de manera prima-ria, a nivel de instancia, con el consabido perjuicio para una de las partes en el presente caso y para otros que to-davía no han acudido al foro judicial a reclamar sus derechos.
En dicha ocasión, esto es, el 22 de diciembre de 1995, este Tribunal, de manera mayoritaria, implantó la norma a los efectos de que el Gobierno está impedido de utilizar fondos públicos en una campaña publicitaria que contiene connotaciones político-partidista, aun en años no elec-cionarios. Además, claramente le reconoció facultad al foro de instancia “para ordenar cualquier otro remedio que en derecho proceda, incluso la compensación de los daños su-fridos por la parte demandante, todo ello después de dar oportunidad a la parte demandada de ser oída y presentar sus defensas”. (Enfasis en el original suprimido y énfasis suplido.) P.P.D. v. Gobernador I, 139 D.P.R. 643, 704 (1995).
Esto es, la mayoría erróneamente decidió que la parte demandante, Partido Popular Democrático (P.P.D.), en efecto había sufrido un daño especial como consecuencia de *61la campaña publicitaria del Gobierno que este Tribunal de-claró ilegal. Dicha expresión, no hay duda, forma parte de la opinión mayoritaria emitida en el presente caso. Ese hecho no puede ser negado por persona alguna. Un somero examen de la opinión mayoritaria así claramente lo demuestra. Tampoco puede haber la menor duda sobre el hecho de que el daño, reconocido por la mayoría, es de “na-turaleza especial”, por cuanto dicha expresión del Tribunal necesariamente no podía referirse al “daño político”, de “carácter irreparable”, que alegó el P.P.D. para cumplir con el requisito de la expedición de un injunction.
Ahora bien, ¿qué quiso “decir”, o qué propósito tuvo, la mayoría de los integrantes del Tribunal al así expresarse? Para poder contestar, y apreciar, correctamente esa pre-gunta, debe recordarse, en primer lugar, que la parte de-mandante en este caso, esto es, el Partido Popular Demo-crático, no reclamó compensación por daño especial alguno en la acción judicial que originalmente radicara ante el foro de instancia como tampoco presentó prueba alguna, a esos efectos, en la vista evidenciaría que dicho foro poste-riormente celebró por órdenes de este Tribunal. La referida parte demandante se limitó, repetimos, a abogar que la campaña publicitaria en controversia le causaba un “daño político”; el cual era de carácter irreparable.
Tampoco debe perderse de vista el hecho de que la ac-ción del Tribunal, de motu proprio reconocerle a la parte demandante el derecho a recibir compensación por un “daño especial” supuestamente recibido por dicha parte, contraviene el principio rector en nuestro ordenamiento ju-rídico a los efectos de que nuestro sistema de derecho es “rogado”, donde aquél que reclama un daño debe alegarlo y probarlo.(1)
En consecuencia, esta expresión, o acción, del Tribunal *62tiene que haber sido una pensada, discutida, razonada y, finalmente, plasmada en la opinión del Tribunal por los integrantes de la mayoría con un propósito o fin concreto y específico. Ello así ya que nos negamos a aceptar que la mayoría de los integrantes del Tribunal puedan haber he-cho constar un asunto tan delicado, importante e improce-dente como éste de manera impensada y sin saber para que lo estaban haciendo; sobre todo, repetimos, cuando dicho planteamiento no había sido objeto de alegación o re-clamación por la parte demandante.
Procede que se enfatice en cuanto a este aspecto, por último, el hecho de que conforme lo expresado por la ma-yoría, reconociendo la existencia del “daño especial” alega-damente sufrido por el P.P.D., la función del foro de instan-cia se limita a proceder a cuantificar dicho daño, luego de brindarle la oportunidad a la parte demandada “de ser oída y presentar sus defensas”. (Énfasis suprimido.) P.P.D. v. Gobernador I, supra, pág. 704.
1 — 1
Independientemente de la posición que hoy asume esa mayoría —a los efectos de que ellos no dijeron, ni resolvie-ron el 22 de diciembre de 1995, que el Partido Popular Democrático había sufrido un “daño especial”— ¿qué efec-tos necesariamente ha de tener, a nivel de instancia, ese “reconocimiento” que se le hizo al tribunal de instancia de la facultad de proceder a fijar la cuantía de daños “sufri-dos” por el partido político demandante ?
No hay que ser muy perspicaz, ni inteligente, para po-der darse uno cuenta que dicho partido político deman-dante, al recibo del mandato, prontamente solicitará per-miso para enmendar su demanda e incluir en la misma una reclamación por los supuestos daños, que el Tribunal Supremo ya le reconoció, que sufrió como consecuencia de la campaña publicitaria proscrita.
*63¿Qué consecuencias, repetimos, tendrá esta situación? A manera de ejemplo, se nos ocurre pensar en las muchas deposiciones que serán señaladas para ser tomadas a los distintos funcionarios del Gobierno que son parte en el pleito y/o a aquellos otros que puedan tener “conocimiento” de los hechos y de las muchas vistas que tendrán que ser celebradas a nivel de instancia con el propósito de diluci-dar las muchas y variadas controversias que surgirán con motivo de las primeras.
Dicho de manera más sencilla, durante los próximos meses, y antes de la celebración de las elecciones generales pautadas para este año, tanto el Señor Gobernador de Puerto Rico como los distintos Secretarios del Gobierno, que son partes en el pleito, y otros funcionarios, tendrán que dedicar su valioso tiempo a prepararse y a participar en tomas de deposiciones y vistas, las cuales, nos atreve-mos a pronosticar, serán de larga duración; todo ello du-rante el año de elecciones y con el consabido perjuicio no sólo para el partido de gobierno sino que para el Pueblo de Puerto Rico.
rH h — I HH
¿iCómo se podría evitar toda esta innecesaria situación? Entre otras, corrigiendo o rectificando el error cometido, esto es, determinando que no procede la compensación de daño alguno al P.P.D. —por las razones y fundamentos que expresamos en nuestro Voto particular de 25 de enero de 1996 a los efectos de que, si acaso, se trata de un “daño” político especulativo, imposible de ser cuantiñcado— o co-rrectamente resolviendo, en el día de hoy, que la norma implantada en la opinión mayoritaria, emitida el pasado 22 de diciembre de 1995, debe tener aplicación prospec-tiva.(2)
*64La mayoría insiste, sin embargo, en decir que esta cues-tión es una prematura por cuanto no es cierto que haya reconocido ni decidido que el P.P.D. haya sufrido daño al-guno y que, para poder el Tribunal decidir si la norma im-plantada debe tener efectos prospectivos, se requiere, antes, la presentación de prueba sobre “remedios accesorios”, esto es, daños, a nivel de instancia. ¿Es realmente ello así? Creemos que no.
De entrada, debe señalarse que la única manera, desde un punto de vista jurídico correcto, en que podría conside-rarse que de así expresarse el Tribunal, ello constituiría una “opinión consultiva”, es si no existiera un “caso o con-troversia” o si el mismo, aun existiendo caso o controversia, requiriera de la presentación de prueba a nivel de instancia.
En relación al planteamiento de la mayoría sobre la su-puesta ausencia de “controversia real”, sólo podemos decir —con cariño y respeto— que el mismo es uno de los más erróneos de que hemos sido testigo en nuestra vida profesional. La controversia en el presente caso giraba so-bre la legalidad o ilegalidad de la campaña publicitaria que llevó a cabo el presente gobierno durante el 1995; no sobre si el P.P.D. había o no sufrido daños con motivo de la misma. Este Tribunal resolvió dicha controversia. Decidió que el uso de fondos públicos, inclusive durante años no eleccionarios, en una campaña publicitaria, que tiene ca-rácter político partidista, era ilegal.
Esa fue la norma implantada en el caso. A esos efectos, debe mantenerse presente que todas las decisiones que emite este Tribunal tienen efectos retroactivos; esto es, las decisiones nuestras únicamente, tienen efectos prospectivos cuando así expresamente lo determinamos. Un examen de nuestra jurisprudencia así plenamente lo demuestra.
Meramente a manera de ejemplo, tenemos el caso de Noriega v. Gobernador, 122 D.P.R. 650 (1988). En el refe-*65rido caso, declaramos inconstitucional —mediante el meca-nismo procesal decisorio del injunction— la práctica de la Policía de Puerto Rico, o del Estado Libre Asociado de Puerto Rico, de levantar expedientes, carpetas, listas, fi-cheros, etc. de personas, agrupaciones y organizaciones, única y exclusivamente por motivo de las creencias políti-cas o ideológicas de éstas. Esa fue la norma establecida por este Tribunal. Devolvimos el caso al foro de instancia para la continuación de procedimientos, “permitiendo” que las personas, agrupaciones y organizaciones perjudicadas por la práctica, decretada inconstitucional, procedieran a radi-car las acciones de daños y perjuicios que entendieran pro-cedentes en derecho.
Por otro lado, tenemos el caso de Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272 (1995). En dicho caso, al reiterar la norma establecida en Díaz Martínez v. Policía de P.R., 134 D.P.R. 144 (1993), —caso en que habíamos resuelto que era inconstitucional la práctica de suspender sumariamente de sueldo y empleo a un empleado público de carrera sin la celebración antes de una vista informal— el Tribunal hizo constar, de manera expresa, que la referida norma sólo tendría efectos prospectivos.
Podríamos continuar citando casos a los mismos efectos. Creemos que ello no es necesario. Somos del criterio que no puede ser objeto de discusión alguna el hecho de que este Tribunal tiene facultad para, en estos momentos, determi-nar si la norma que estableciéramos el pasado 22 de diciembre debe tener, o no, efectos prospectivos sin necesidad de que se presente prueba alguna sobre daños a nivel de instancia; sobre todo, cuando consideramos el hecho de que este Tribunal está actuando en el presente caso en “jurisdic-ción” original, situación que plenamente le faculta para ha-cer dicha determinación.(3)
*66IV
Debe mantenerse presente que la determinación sobre re-troactividad o prospectividad de una norma jurispruden-cial no requiere la presentación de prueba a nivel de instancia. Recordemos que en Quiles Rodríguez v. Supte. Policía, ante, pág. 277, este Tribunal expresó que los “cri-terios rectores”, al momento de determinar sobre la retro-actividad o prospectividad de una norma jurisprudencial, son:
... (1) el propósito que persigue la nueva regla a los fines de determinar si su retroactividad lo adelanta; (2) la confianza que se depositó en la antigua norma, y (3) el efecto de la nueva regla en la administración de la justicia. Ello no obstante, la última determinación descansará en las consideraciones de índole social, a la luz de los hechos y las circunstancias particulares de cada caso. Gorbea Vallés v. Registrador, supra; Pueblo v. Báez Cintrón, 102 D.P.R. 30 (1974); Pueblo v. Cruz Jiménez, 99 D.P.R. 565 (1971). (Énfasis suplido.)
Una somera lectura de los tres (3) criterios antes seña-lados es todo lo que se necesita para poder asegurar, sin temor a equivocarse, que nadie puede ser capaz de argu-mentar —con cara seria— que la determinación de los mis-mos requiere la presentación de prueba a nivel de instancia. Esto es, y dicho de la manera más sencilla posi-ble, este Tribunal puede determinar: cuál es el propósito de la nueva norma que nosotros mismos establecimos, la con-fianza que se había depositado en la “vieja” norma, y, cier-tamente, el efecto en la administración de la justicia de la nueva norma, sin necesidad alguna de que el foro de ins-*67tanda redba prueba sobre daños. Dicha situación, real-mente, plantea una cuestión de derecho.
V.
La mayoría de los integrantes del Tribunal —ál decir que “[c]ualquier expresión sobre los planteamientos de prospectividad esgrimidos iría dirigida contra remedios ac-cesorios cuya procedencia aun no ha sido adjudicada”, ra-zón por la cual cualquier expresión a esos efectos, conforme la mayoría, sería “meramente consultiva y, en consecuen-cia, improcedente”, opinión mayoritaria, pág. 55— inexplicable y lamentablemente confunde la situación particular del P.P.D., parte demandante en el presente caso, con la de otras posibles, y futuras, partes en pleitos que pudieran radicarse en el futuro, esto es, por corporaciones que pres-taron servicios al gobierno en la campaña publicitaria y que, con toda probabilidad, demandarán a éste en el futuro en cobro de dichos servicios.
En cuanto al P.P.D., repetimos, éste lo que sufrió, como consecuencia de la campaña publicitaria impugnada, fue un “daño político”. Dicho “daño político”, no hay duda, es el que sirve de base precisamente para la expedición del injunction preliminar y, en su día, del injunction perma-nente. Ahora bien, el referido daño no sólo resulta especu-lativo, por cuanto el mismo no puede ser precisado, sino que es imposible de cuantificar por un tribunal de justicia; ello por las razones que expresáramos en el voto particular que emitiéramos el pasado 25 de enero de 1996. Dicho de otra forma, el P.P.D. no tiene “remedios accesorios” adicio-nales, por no decir daños, que reclamar en este pleito.
Por todo lo anteriormente expresado es que, precisa-mente, resulta verdaderamente difícil de entender, y de aceptar desde un punto de vista jurídico, las expresiones que hiciera la mayoría, en la opinión que emitiera el 22 de diciembre de 1995, a los efectos de reconocerle la facultad *68al tribunal de instancia para conceder cualquier otro reme-dio, “incluso la compensación de los daños sufridos por la parte demandante”; “reconocimiento”, y expresiones, que niega la mayoría tan siquiera haber hecho. (Énfasis suprimido.) P.P.D. v. Gobernador I, supra, pág. 704.
Ahora bien, y en relación con los posibles pleitos que en el futuro puedan ser radicados por corporaciones o ciuda-danos que prestaron sus servicios al Gobierno y/o a las agencias en dicha campaña publicitaria, no hay duda de que si la norma que implantamos el pasado 22 de diciem-bre tiene efecto retroactivo, dichas personas o corporacio-nes no podrán cobrar dichos servicios. Tampoco debe haber duda de que, si resolvemos que dicha norma jurispruden-cial únicamente tiene efecto prospectivo, dichos individuos y corporaciones sí podrán hacerlo.
Cabe que nos preguntemos, ¿por qué razón debe espe-rarse hasta que se radiquen y se resuelvan esos casos para que este Tribunal se exprese al respecto? Esto es, ¿es justo que obliguemos a esas personas y corporaciones a contra-tar abogados, con el consabido gasto que ello conlleva; que tanto ellos, como los tribunales de instancia, le dediquen tiempo y esfuerzo a dilucidar dichos casos; para que luego este Tribunal resuelva que no tienen derecho a recobrar dichos servicios debido a que la norma establecida el pa-sado 22 de diciembre de 1995 no es de efecto prospectivo? Dicho de una manera más sencilla, ¿no sería más conve-niente, para todos, que este Tribunal tomara dicha decisión en estos momentos?
Repetimos, no hay razón jurídica alguna que impida que este Tribunal decida, en estos momentos, si la norma que estableciéramos el pasado 22 de diciembre debe, o no, tener efecto prospectivo. La excusa de que no hay “caso o controversia” hasta que esas “acciones accesorias” sean ra-dicadas ciertamente no es más que eso, una pobre excusa, la cual resulta ser una errónea y lamentable.
*69VI
En conclusión, lo que el Tribunal está fomentando que suceda —al sostener que no dijo lo que entonces dijo, esto es, al pretender negar lo innegable; al negarse a rectificar dicha situación, y al negarse a resolver, en estos momen-tos, si la norma implantada debe, o no, tener efectos pros-pectivos— es que, a nivel de instancia, las partes en el presente pleito, y otros en el futuro inmediato, se envuel-van en largos y complejos procesos litigiosos de manera totalmente innecesaria.
Esta incomprensible actitud, producto la misma de una impermisible arrogancia judicial —esto es, de no querer resolver, en estos momentos, sin razón válida alguna, si la decisión mayoritaria de 22 de diciembre de 1995 tiene, o no, efectos prospectivos— no sólo le causa un grave perjui-cio a todas esas personas y corporaciones sino que la misma ciertamente perjudica la imagen y buen nombre de esta Institución. Después de todo, alguien le debe recordar a los integrantes de este Tribunal que no somos los “dioses del Olimpo

 Véanse: Regla 10(B) de las Reglas de Evidencia, 32 L.RR.A. Ap. IV; Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981).
Respecto a la reclamación de “daños especiales”, véase, en particular, la Regla 7.4 de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. III.


 Ello por los anteriores y correctos fundamentos de derecho que expone el Juez Asociado Señor Corrada Del Río en la opinión disidente que emite en el día de *64hoy; ponencia que suscribimos y a la cual nos unimos.


 No obstante lo anteriormente expresado, es un hecho incontrovertido que este Tribunal ya reconoció y decidió, en la opinión mayoritaria que emitiera el pa-sado 22 de diciembre de 1995, que el Partido Popular Democrático efectivamente *66sufrió un daño como consecuencia de la campaña publicitaria que declaramos ilegal. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995). Negar ese hecho no sólo resulta ser ridículo sino que absurdo. La “mala memoria” que afecta a la mayoría es, realmente, inexplicable.
Recordemos que el caso se devolvió al foro de instancia paira que éste procediera a ñjar la cuantía de los daños, luego de darle el “debido proceso de ley” a la parte demandada. Esta acción, de hecho, representa que el Tribunal ya le dio, carácter retroactivo a la norma que implantaira el pasado 22 de diciembre de 1995.